
	

114 HRES 197 IH: Expressing support for designation of April as “Organ Donation Awareness/Donate Life Month”.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 197
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Walker submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing support for designation of April as Organ Donation Awareness/Donate Life Month.
	
	
 Whereas according to United Network of Organ Sharing (UNOS), more than 116,000 people are waiting for organ transplants;
 Whereas an average of 18 people awaiting transplants die each day due to the severe shortage of donated organs;
 Whereas every 10 minutes another name is added to the transplant waiting list; Whereas one organ donor can save the lives of up to 8 people and improve the lives of up to 50 people through tissue and cornea donation;
 Whereas everyone should be encouraged to get the facts about donation and discuss their wishes with their families;
 Whereas the Department of Motor Vehicles plays a critical role in maintaining a donor registry, with donors having registered when receiving their driver’s license or ID card, which are identified by the symbol of a red heart;
 Whereas State organ recovery agencies, health care professionals, volunteers, educators, government agencies, faith-based and community groups, and private organizations hope to boost the numbers of organ, tissue, eye, blood, bone marrow, and stem cell donors throughout the United States; and
 Whereas April would be an appropriate month to designate as Organ Donation Awareness/Donate Life Month: Now, therefore, be it  That the House of Representatives supports the designation of Organ Donation Awareness/Donate Life Month.
		
